FILED
                           NOT FOR PUBLICATION                                MAR 17 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WILLIAM GOODES and DIANA                         No. 13-16027
GOODES,
                                                 D.C. No. 3:12-cv-01667-SI
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

PACIFIC GAS & ELECTRIC
COMPANY, Group Life Insurance and
Long Term Disability Plan and
Metropolitan Life Insurance Company,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Susan Illston, Senior District Judge, Presiding

                            Submitted March 13, 2015**
                             San Francisco, California

Before: BERZON, BYBEE, and OWENS, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The facts and procedural posture of this case are known to the parties, and

we do not repeat them here. Appellants William and Diana Goodes appeal the

district court’s grant of Appellee Pacific Gas & Electric Company’s (PG&E)

motion for summary judgment. We review a district court’s grant of summary

judgment de novo. Baccei v. United States, 632 F.3d 1140, 1144–45 (9th Cir.

2011). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The Goodeses brought this complaint under the Employee Retirement

Income Security Act (ERISA) and claimed that PG&E miscalculated Mr. Goodes’s

long-term disability benefits and thereby breached its fiduciary duty. California’s

four-year statute of limitations for actions on written contracts “provides the

applicable statute of limitations for an ERISA cause of action based on a claim for

benefits under a written contractual policy in California.” Wetzel v. Lou Ehlers

Cadillac Grp. Long Term Disability Ins. Program, 222 F.3d 643, 648 (9th Cir.

2000) (en banc) (citing Cal. Civ. Proc. Code § 337). In this case, the ERISA

statute of limitations for claims based on a breach of fiduciary duty is “three years

after the earliest date on which the plaintiff had actual knowledge of the breach or

violation.” 29 U.S.C. § 1113(2).

      “[A]n ERISA cause of action” based on a claim for benefits “accrues either

at the time benefits are actually denied, or when the insured has reason to know


                                          2
that the claim has been denied.” Wetzel, 222 F.3d at 649 (citation omitted). A

claimant has a “reason to know” that a claim has been denied when the “plan

communicates a ‘clear and continuing repudiation of a claimant’s rights under a

plan such that the claimant could not have reasonably believed but that his [or her]

benefits had been finally denied.’” Wise v. Verizon Commc’ns Inc., 600 F.3d 1180,

1188 (9th Cir. 2010) (alteration in original) (quoting Chuck v. Hewlett Packard

Co., 455 F.3d 1026, 1031 (9th Cir. 2006)).

      The Goodeses had “reason to know” about the final benefit determination as

early as February of 1993 and, at the very latest, as of December of 1998. On

February 8, 1993, PG&E’s benefits representative, Karol Renteria, sent Mr.

Goodes a letter, which stated the final benefit amount that he would receive under

the plan and informed him of when his benefits payments would end. This letter

surely gave the Goodeses “reason to know” that Mr. Goodes’s benefits had been

finally determined, but even if it failed to do so, PG&E representative David

Bergman sent Mr. Goodes’s union representative, Darrel Mitchell, another letter on

December 17, 1998, detailing Mr. Goodes’s benefit amount and duration. These

letters—and the five other letters with similar information that PG&E sent to Mr.

Goodes in January 1995, June 1995, June 1996, August 1997, and June 1998—also

gave the Goodeses “actual knowledge” of the amount of benefits and the


                                         3
termination of Mr. Goodes’s long-term disability benefits as of February 3, 1999.1

Their claims thus accrued as early as February 8, 1993 and as late as December 17,

1998.

        Under the most generous reading of the facts, the Goodeses had until

December 17, 2002 to file a timely claim based on lost benefits, and they had until

December 17, 2001 to file a timely complaint based on a breach of fiduciary duty.

They did not bring the present action until April 4, 2012, which was about a decade

too late. Accordingly, the Goodeses’ claims are time-barred.

        AFFIRMED.




        1
        The Goodeses also argue that the district court abused its discretion in
admitting the letters from PG&E to Mr. Goodes and Mitchell, but they are
incorrect. The district court reasonably found that the letters were admissible as
non-hearsay and under the business records hearsay exception. Fed. R. Evid.
801(c) & 803(6); see U-Haul Int’l, Inc. v. Lumbermens Mut. Cas. Co., 576 F.3d
1040, 1043–45 (9th Cir. 2009).

                                          4